DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received January 21, 2021.  Claims 1, 2, 7, and 8 were amended.  Claims 13-20 were newly added.  Claims 1-20 are pending.
The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention set forth in the October 20, 2021 office action is withdrawn in light of the amendments to claims 1 and 8.
The rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. (US 2016/0155961 A1) is withdrawn due to the amendment received January 21, 2021.
The rejection of claims 1-5, 7-10, and 12 under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 2016/0155961 A1) is withdrawn due to the amendment received January 21, 2021.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 2016/0155961 A1) in view of Nakagawa et al. (US 2004/0124766 A1) is withdrawn due to the amendment received January 21, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3, 5, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20120116881A.
KR ‘881 teaches compounds for a light emitting device including the following:
 
    PNG
    media_image1.png
    153
    198
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    131
    197
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    140
    200
    media_image3.png
    Greyscale
 
(see second and third rows, page 50 of the KR patent document, #1237,1238, 1241).
	Regarding claim 2, the Si-core shown in the above compounds is the same as an instant formula V where instant R4s have joined to form a ring or as an instant formula XI.
	Regarding claim 3, the groups of the above compounds comprise hydrogen corresponding to the instant R5 and R6 groups.  
	Regarding claim 5, the above compounds comprise instant group B1.
	Regarding claim 13, the above compounds comprise at least two six-membered aryl rings fused together.
	Regarding claim 16, the above compounds comprise two diarylamine groups and accordingly, the corresponding integer for instant “n” is 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 8-12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20120116881A (Note:  A machine translation for the patent document is attached to this office action.)
KR 20120116881A is relied upon as set forth above for the rejection of claim 1 with respect to the below rejection of claim 12.
KR ‘881 teaches compounds of a Formula 1 

    PNG
    media_image4.png
    163
    376
    media_image4.png
    Greyscale
(see 4th page of translation copy)
for a light emitting device where Formula 1 includes, more specifically, Formula 20 to Formula 23:

    PNG
    media_image5.png
    173
    652
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    208
    649
    media_image6.png
    Greyscale

(see 7th page of translation copy).
More specifically, example compounds of the above formulas include at least the following:

    PNG
    media_image1.png
    153
    198
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    131
    197
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    140
    200
    media_image3.png
    Greyscale
 
(see second and third rows, page 50 of the KR patent document, #1237,1238, 1241).
	Regarding device claim 8, the example silicon-containing derivatives as discussed above were not specifically selected for use in a device structure embodiment example; however, KR ‘811 clearly teaches light emitting devices may comprise a layer of the Formula 1 material (see description of the example devices at 68th to 69th pages of translation copy).  Regarding claim 9, the Formula 1 compounds are used as a light emitting compounds in a device structure (see 70th page of translation copy).  Regarding claim 10, host material for the light emitting layer includes an anthracene derivative (see device examples, anthracene derivative Formula 1267 on 69th page of translation copy).  Regarding claim 11, a white lighting device may be formed (see 60th page of translation copy where embodiments are discussed just prior to the Examples section).  Regarding claim 12, a solution process may be used to deposit layers of the device and accordingly, a Formula 1 may be formed into a layer by a solution process (see 60th page of translation copy and see also 59th page).  Regarding claim 18, Formula 1 compounds as discussed above include at least two six-membered aryl rings fused together.  Regarding claim 20, the above discussed Formula 1 compounds comprise two diarylamine groups and accordingly, the corresponding integer for instant “n” is 2.
	While KR ‘811 does not show the silicon-containing derivatives as discussed above specifically selected for use in a device structure example, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to have formed Formula 1 material of the KR ‘811 reference as described above .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20120116881A (Note:  A machine translation for the patent document is attached to this office action) in view of Howard et al. (US 2017/0029362).
KR 20120116881A is relied upon as set forth above for the rejection of claim 1.
KR ‘881 teaches compounds of a Formula 1 

    PNG
    media_image4.png
    163
    376
    media_image4.png
    Greyscale
(see 4th page of translation copy)
for a light emitting device where Formula 1 includes, more specifically, Formula 20 to Formula 23:

    PNG
    media_image5.png
    173
    652
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    208
    649
    media_image6.png
    Greyscale

(see 7th page of translation copy).
While KR ‘811 defines A1 to A2 groups as including heteroaryl of 3 to 50 carbon atoms (see 5th page of translation copy), it is not seen where specific heteroaryl groups dibenzofuran or dibenzothiophene were expressly described in the reference per instant claim 4.   In analogous art, Howard et al. teaches dibenzofuran or dibenzothiophene as a known heterocyclic groups in the art of OLED diarylamine compounds (see Howard page 11, compound 22 dibenzofuran group and par. 49, 110-126).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected dibenzofuran or dibenzothiophene as a KR ‘811 A1 or A2 heteroaryl group, because dibenzofuran and dibenzothiophene are known heteroaryl groups as taught by Howard et al. and KR ‘811 teaches heteroaryls as suitable groups for forming KR ‘811 Formula 1 compounds.  One would expect to achieve functional compounds within the disclosure of KR ‘811 with a predictable result and a reasonable expectation of success.

Allowable Subject Matter
Claims 6, 7, 14, 15, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art is considered to be Ueno et al. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 20130093195 A teaches a light emitting device comprising monoamino compounds of formula 1 (see page 3) where “X” may be silicon.
WO 2013/009079 A1 teaches polycyclic silicon-containing compounds (see par. 11-13, 34) for organic light emitting diodes (see abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786